DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 6/14/2019 and 11/9/2020 and have reviewed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Nacelle 34 introduced in paragraph 23.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “36” has been used to designate both the nacelle in figure 5 and the axis of rotation in figure 6.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trailing edge is parabolic shaped with a minimum stator chord length at the axis of rotation of the blades must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7-10, 13, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 7, 13, 14, 16, and 17 all state “the trailing edge is parabolic shaped with a minimum stator chord length at the axis of rotation of the blades”, based on the applicants figures though the stator never actually extend to the axis or rotation instead it extends to the nacelle that houses drive components for the rotor, these claims will be examined in a similar manner where the minimum length is located at the closest point to the axis of rotation at the nacelle.
Claim 20 states “the stator chord at the duct is generally equal to a length of a wing chord at the wing tip”, it is unclear exactly how close the stator cord has to be to the wing cord for them to be generally equal.
Claims 8-10, and 18-19 are rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Buchelt (US #5,035,377).
Regarding claim 1, Buchelt teaches a ducted fan comprising: a duct (1) surrounding a rotor hub (1, and 2 as seen in figure 2) from which blades radially extend (2, and 3 as seen in figure 2); and a stator (123) having a stator span extending horizontally across an inside diameter of the duct (123 as seen in figure 2), the stator having a stator chord extending from a leading edge to a trailing edge (123 as seen in figure 2), wherein a length of the stator chord varies across the stator span (123 as seen in figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mesniere (FR #1,534,814) in view of Buchelt (US #5,035,377).
Regarding claim 1, Mesniere teaches a ducted fan (5) comprising: a duct (5 as seen in figure 1) surrounding a rotor hub from which blades radially extend (5 as seen in figure 1, and lines 57-59, and 91-97 of the provided translation); and a stator (7) having a stator span extending horizontally across an inside diameter of the duct (5, and 7 as seen in figure 1), the stator having a stator chord extending from a leading edge to a trailing edge (7 as seen in figure 1). But Mesniere does not teach that a length of the stator chord varies across the stator span.
However, Buchelt does teach that a length of the stator chord varies across the stator span (123 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a length of the stator cord vary across its span because Mesniere and Buchelt are both aircrafts with ducted fans.  The motivation for having a length of the stator cord vary 
Regarding claim 2, Mesniere as modified by Buchelt teaches the ducted fan of claim 1, wherein the trailing edge extends exterior of the duct (7 as seen in figure 1 of Mesniere).
Regarding claim 5, Mesniere as modified by Buchelt teaches the ducted fan of claim 1, wherein the stator is shaped to produce an optimized lift distribution in forward flight (7 as seen in figure 1 of Mesniere, the stator of Mesniere is horizontal when in forward light which means that it would generate lift during horizontal flight).
Regarding claim 6, Mesniere as modified by Buchelt teaches the ducted fan of claim 1, wherein the duct is configured to connect at a wing tip (2, and 5 as seen in figure 1 of Mesniere), and the stator further comprising a tip end portion located radially exterior of the inside diameter of the duct opposite the wing tip (7 as seen below in figure 1 of Mesniere, the stator extends vertically and extends outside of duct).

    PNG
    media_image1.png
    360
    580
    media_image1.png
    Greyscale

Regarding claim 11, Mesniere teaches an aircraft having a vertical takeoff and landing (VTOL) flight mode and a forward flight mode, the aircraft comprising: a first wing extending laterally in a first direction from a fuselage and having a wing tip distal from the fuselage (1, and 2 as seen in figure 1); 134827-0666-7674v.1 60388-40ATTORNEY DOCKET NO.: 60388-P069USa first tiltable ducted fan (5) coupled to the first wing at the wing tip (2, and 5 as seen in figure 1); a second wing extending laterally in a second direction from the fuselage and having a wing tip distal from the fuselage (1, and 2 as seen in figure 1); a second tiltable ducted fan coupled to the second wing at the wing tip (2, and 5 as seen in figure 1); wherein each of the first and the second tiltable ducted fans comprises: a duct (5 as seen in figure 1) surrounding a rotor hub from which blades radially extend (5 as seen in figure 1, and lines 57-59, and 91-97 of the provided translation); and a stator (7) having a stator span extending horizontally across an inside diameter of the duct (5, and 7 as seen in figure 1), the stator having a stator chord extending from a leading edge to a trailing edge (7 as seen in figure 1). But, Mesniere does not teach that a length of the stator chord varies across the stator span.
However, Buchelt does teach that a length of the stator chord varies across the stator span (123 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a length of the stator cord vary across its span because Mesniere and Buchelt are both aircrafts with ducted fans.  The motivation for having a length of the stator cord vary across its span is that it allows the stator to be longer where the velocity is higher and shorter where the velocity is shorter which helps to ensure that the flow is controlled while also minimizing the weight.
Regarding claim 12, Mesniere as modified by Buchelt teaches the aircraft of claim 11, wherein the trailing edge extends exterior of the duct (7 as seen in figure 1 of Mesniere).
Regarding claim 15, Mesniere as modified by Buchelt teaches the aircraft of claim 11, wherein the stator further comprising a tip end portion located radially exterior of the inside diameter of the duct opposite the wing tip (7 as seen above in figure 1 of Mesniere, the stator extends vertically and extends outside of duct)
Claims 3, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mesniere (FR #1,534,814) in view of Buchelt (US #5,035,377) as applied to claim 1 above, and further in view of Lemarchand et al. (PGPub #2020/0355085).
Regarding claim 3, Mesniere as modified by Buchelt teaches the ducted fan of claim 1, but Mesniere does not teach that the trailing edge is parabolic shaped with a minimum stator chord length at an axis of rotation of the blades.  However, Buchelt does teach a minimum stator chord length at an axis of rotation of the blades (123 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a minimum stator cord length at the axis of rotation of the blades because Mesniere and Buchelt are both aircrafts with ducted fans.  The motivation for having a minimum stator cord length at the axis of rotation of the blades is that it allows the stator to be longer where the velocity is higher and shorter where the velocity is shorter which helps to ensure that the flow is controlled while also minimizing the weight.  But, Buchelt does not teach that the trailing edge is parabolic shaped.
However, Lemarchand does teach that the trailing edge is parabolic shaped (Shown below in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the trailing edge be parabolic shaped because Mesniere and Lemarchand are both aircraft with ducted fans.  The motivation for having the trailing edge be parabolic shaped is that it allows the trailing edge of the stator to be closer to the fan where the air is slower and farther away where the air is faster which allows the faster air to be slightly slower and less turbulent when it reaches the trailing edge which helps reduce drag generated.

    PNG
    media_image2.png
    477
    590
    media_image2.png
    Greyscale

Regarding claim 4, Mesniere as modified by Buchelt teaches the ducted fan of claim 1, wherein the trailing edge extends exterior of the duct (7 as seen in figure 1 of Mesniere), but Mesniere does not teach that the trailing edge is parabolic shaped with a minimum stator chord length at an axis of rotation of the blades.
However, Buchelt does teach a minimum stator chord length at an axis of rotation of the blades (123 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a minimum stator cord length at the axis of rotation of the blades because Mesniere and Buchelt are both aircrafts with ducted fans.  The motivation for having a minimum stator cord length at the axis of rotation of the blades is that it allows the stator to be longer where the velocity is higher and shorter where the velocity is shorter which helps to ensure that the 
However, Lemarchand does teach that the trailing edge is parabolic shaped (Shown above in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the trailing edge be parabolic shaped because Mesniere and Lemarchand are both aircraft with ducted fans.  The motivation for having the trailing edge be parabolic shaped is that it allows the trailing edge of the stator to be closer to the fan where the air is slower and farther away where the air is faster which allows the faster air to be slightly slower and less turbulent when it reaches the trailing edge which helps reduce drag generated.
Regarding claim 7, Mesniere as modified by Buchelt teaches the ducted fan of claim 1, but Mesniere does not teach a nacelle extending from the rotor hub along an axis of rotation, wherein: the nacelle extends exterior of the duct; and the trailing edge is parabolic shaped with a minimum stator chord length at the axis of rotation of the blades.  However, Buchelt does teach a nacelle (35) extending from the rotor hub along an axis of rotation (35 as seen in figure 2), wherein: the nacelle extends exterior of the duct (35 as seen in figure 2); and a minimum stator chord length at the axis of rotation of the blades (123 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a nacelle that extends along the axis of rotation and out of the duct, and to have a minimum stator cord length at the axis of rotation of the blades because Mesniere and Buchelt are both aircrafts with ducted fans.  The motivation for having nacelle that extends along the axis of rotation and out of the duct is that it helps to create a more streamlines exterior to the drive system of the rotor and have a longer surface that the air can remain attached, both of which help to reduce drag, and the motivation for having a minimum stator cord length at the axis of rotation of the blades is that it allows the stator to be longer where the velocity is higher and 
However, Lemarchand does teach that the trailing edge is parabolic shaped (Shown above in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the trailing edge be parabolic shaped because Mesniere and Lemarchand are both aircraft with ducted fans.  The motivation for having the trailing edge be parabolic shaped is that it allows the trailing edge of the stator to be closer to the fan where the air is slower and farther away where the air is faster which allows the faster air to be slightly slower and less turbulent when it reaches the trailing edge which helps reduce drag generated.
Regarding claim 8, Mesniere as modified by Buchelt and Lemarchand teaches the ducted fan of claim 7, wherein the duct is configured to connect at a wing tip (2, and 5 as seen in figure 1 of Mesniere), and the stator further comprising a tip end portion located radially exterior of the inside diameter of the duct opposite the wing tip (7 as seen above in figure 1 of Mesniere, the stator extends vertically and extends outside of duct).
Regarding claim 9, Mesniere as modified by Buchelt and Lemarchand teaches the ducted fan of claim 7, wherein the stator is shaped to produce an optimized lift distribution in forward flight (7 as seen in figure 1 of Mesniere, the stator of Mesniere is horizontal when in forward light which means that it would generate lift during horizontal flight).
Regarding claim 10, Mesniere as modified by Buchelt and Lemarchand teaches the ducted fan of claim 9, wherein the duct is configured to connect at a wing tip (2, and 5 as seen in figure 1 of Mesniere), and the stator further comprising a tip end portion located radially exterior of the inside diameter of the duct opposite the wing tip (7 as seen above in figure 1 of Mesniere, the stator extends vertically and extends outside of duct)
Claims 13, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mesniere (FR #1,534,814) in view of Buchelt (US #5,035,377) as applied to claim 11 above, and further in view of Lemarchand et al. (PGPub #2020/0355085).
Regarding claim 13, Mesniere as modified by Buchelt teaches the aircraft of claim 11, but Mesniere does not teach that the trailing edge is parabolic shaped with a minimum stator chord length at an axis of rotation of the blades.  However, Buchelt does teach a minimum stator chord length at an axis of rotation of the blades (123 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a minimum stator cord length at the axis of rotation of the blades because Mesniere and Buchelt are both aircrafts with ducted fans.  The motivation for having a minimum stator cord length at the axis of rotation of the blades is that it allows the stator to be longer where the velocity is higher and shorter where the velocity is shorter which helps to ensure that the flow is controlled while also minimizing the weight.  But, Buchelt does not teach that the trailing edge is parabolic shaped.
However, Lemarchand does teach that the trailing edge is parabolic shaped (Shown above in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the trailing edge be parabolic shaped because Mesniere and Lemarchand are both aircraft with ducted fans.  The motivation for having the trailing edge be parabolic shaped is that it allows the trailing edge of the stator to be closer to the fan where the air is slower and farther away where the air is faster which allows the faster air to be slightly slower and less turbulent when it reaches the trailing edge which helps reduce drag generated.
Regarding claim 14, Mesniere as modified by Buchelt teaches the aircraft of claim 11, wherein the trailing edge extends exterior of the duct (7 as seen in figure 1 of Mesniere)
However, Buchelt does teach a minimum stator chord length at an axis of rotation of the blades (123 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a minimum stator cord length at the axis of rotation of the blades because Mesniere and Buchelt are both aircrafts with ducted fans.  The motivation for having a minimum stator cord length at the axis of rotation of the blades is that it allows the stator to be longer where the velocity is higher and shorter where the velocity is shorter which helps to ensure that the flow is controlled while also minimizing the weight.  But, Buchelt does not teach that the trailing edge is parabolic shaped.
However, Lemarchand does teach that the trailing edge is parabolic shaped (Shown above in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the trailing edge be parabolic shaped because Mesniere and Lemarchand are both aircraft with ducted fans.  The motivation for having the trailing edge be parabolic shaped is that it allows the trailing edge of the stator to be closer to the fan where the air is slower and farther away where the air is faster which allows the faster air to be slightly slower and less turbulent when it reaches the trailing edge which helps reduce drag generated.
Regarding claim 17, Mesniere as modified by Buchelt teaches the aircraft of claim 11, but Mesniere does not teach a nacelle extending from the rotor hub along an axis of rotation, wherein: the nacelle extends exterior of the duct; and the trailing edge is parabolic shaped with a minimum stator chord length at the axis of rotation of the blades.  However, Buchelt does teach a nacelle (35) extending from the rotor hub along an axis of rotation (35 as seen in figure 2), wherein: the nacelle extends exterior of the duct (35 as seen in figure 2); and a minimum stator chord length at the axis of rotation of the blades (123 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a nacelle that extends along the axis of rotation and out of the duct, and to have a minimum stator cord length at the axis of rotation of the blades because 
However, Lemarchand does teach that the trailing edge is parabolic shaped (Shown above in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the trailing edge be parabolic shaped because Mesniere and Lemarchand are both aircraft with ducted fans.  The motivation for having the trailing edge be parabolic shaped is that it allows the trailing edge of the stator to be closer to the fan where the air is slower and farther away where the air is faster which allows the faster air to be slightly slower and less turbulent when it reaches the trailing edge which helps reduce drag generated.
Regarding claim 18, Mesniere as modified by Buchelt and Lemarchand teaches the aircraft of claim 17, wherein at least portions of the trailing edge extends exterior of the duct (7 as seen in figure 1 of Mesniere).
Regarding claim 19, Mesniere as modified by Buchelt and Lemarchand teaches the aircraft of claim 17, wherein the stator further comprising a tip end portion located radially exterior of the inside diameter of the duct opposite the wing tip (7 as seen above in figure 1 of Mesniere, the stator extends vertically and extends outside of duct).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mesniere (FR #1,534,814) in view of Buchelt (US #5,035,377) as applied to claim 15 above, and further in view of Lemarchand et al. (PGPub #2020/0355085).
Regarding claim 16, Mesniere as modified by Buchelt teaches the aircraft of claim 15, wherein the trailing edge extends exterior of the duct (7 as seen in figure 1 of Mesniere), but Mesniere does not teach that the trailing edge is parabolic shaped with a minimum stator chord length at an axis of rotation of the blades.
However, Buchelt does teach a minimum stator chord length at an axis of rotation of the blades (123 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a minimum stator cord length at the axis of rotation of the blades because Mesniere and Buchelt are both aircrafts with ducted fans.  The motivation for having a minimum stator cord length at the axis of rotation of the blades is that it allows the stator to be longer where the velocity is higher and shorter where the velocity is shorter which helps to ensure that the flow is controlled while also minimizing the weight.  But, Buchelt does not teach that the trailing edge is parabolic shaped.
However, Lemarchand does teach that the trailing edge is parabolic shaped (Shown above in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the trailing edge be parabolic shaped because Mesniere and Lemarchand are both aircraft with ducted fans.  The motivation for having the trailing edge be parabolic shaped is that it allows the trailing edge of the stator to be closer to the fan where the air is slower and farther away where the air is faster which allows the faster air to be slightly slower and less turbulent when it reaches the trailing edge which helps reduce drag generated.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mesniere (FR #1,534,814) in view of Buchelt (US #5,035,377), and Lemarchand et al. (PGPub #2020/0355085) as applied to claim 17 above, and further in view of Paduano et al. (PGPub #2013/0206921).
Regarding claim 20, Mesniere as modified by Buchelt and Lemarchand teaches the aircraft of claim 17, but does not teach that the stator chord at the duct is generally equal to a length of a wing (206 as seen in figure 2a).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the stator cord have the same length as the wing tip because Mesniere and Paduano are both aircrafts with ducted fans.  The motivation for having the stator cord have the same length as the wing tip is that it helps to ensure that there aren’t sharp decreases in the cord length that would create fewer weak points that are more likely to fail.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647